DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (20210392540) in view of Zhu (20220240158). 
Regarding claim 1, Chong et al discloses, a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising (abstract, fig. 1-7): 
collecting, by a policy control function (PCF, fig. 1-7) in a 5G network (fig. 1), analytic information associated with past behavior of user equipment in a 5G network (fig. 1-4, ¶ 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the SMF/PCF and service experience analytics data corresponding to different media plane servers to an AF. The SMF/PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); 
predicting, by the policy control function, future behavior of the user equipment in the 5G network, based on the analytic information (fig. 1-4, ¶ 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the SMF/PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); and 
generating, by the policy control function, one or more policy decisions based on the future behavior of the user equipment, wherein the one or more policy decisions cause an orchestration function of the 5G network to orchestrate resources within the 5G network for use by the user equipment (fig. 1-4, ¶ 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Chong et al does not specifically disclose in detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment.
In the same field of endeavor, Zhu discloses more detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment (¶ 0028, 0040 and 0046, fig. 3-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chong et al by specifically adding feature in order to enhance system performance to Provides a method for managing components of a 5G network slice, which improves the way 5G network slices operate. Coordinates and orchestrates the use of the physical delivery nodes while respecting network slicing constrains defined for different service providers as taught by Zhu. 
Regarding claim 2, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the analytic information is collected from an access management function in the 5G network (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 3, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the past behavior of user equipment includes past mobility of the user equipment within the 5G network (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 4, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the analytic information includes statistics associated with the past mobility of the user equipment within the 5G network (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 5, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the analytic information is specific to a slice of the 5G network (fig. 1-7, ¶ 0087, 0095, 0127, 0171, 0184 and 0215, the request message carries the identification information of the at least one service type and the filter condition (for example, a DNN, single network slice selection assistance information (S-NS SAI), a time, or a place) and an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 6, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the future behavior of the user equipment includes future mobility of the user equipment within the 5G network (fig. 1-7, ¶ 0087, 0095, 0127, 0171, 0184 and 0215, the request message carries the identification information of the at least one service type and the filter condition (for example, a DNN, single network slice selection assistance information (S-NS SAI), a time, or a place) and an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 7, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the resources include network functions (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 8, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the resources include applications (fig. 1-7, ¶ 0087, 0095, 0127, 0171, 0184 and 0215, the request message carries the identification information of the at least one service type and the filter condition (for example, a DNN, single network slice selection assistance information (S-NS SAI), a time, or a place) and an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 12, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, further comprising: sending the one or more policy decisions to the orchestration function to cause the orchestration function to orchestrate the resources within the 5G network for use by the user equipment (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 13, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses,  wherein the orchestration function further: identifies a connection to be established with the 5G network by a user equipment, determines a data center in the 5G network having the resources for use by the user equipment, generates access related information to be used by the user equipment for establishing the connection with the data center, and sends to the policy control function the access related information to be used to establish the connection between the user equipment and the 5G network (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 14, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the policy control function communicates policy information to the user equipment to cause the user equipment to establish the connection to the 5G network according to the access related information (fig. 1-4, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 15, Chong et al discloses, a method, comprising: 
collecting, by a policy control function in a 5G network, analytic information associated with past behavior of user equipment in a 5G network (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); 
predicting, by the policy control function, future behavior of the user equipment in the 5G network, based on the analytic information (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); and 
generating, by the policy control function, one or more policy decisions based on the future behavior of the user equipment, wherein the one or more policy decisions cause an orchestration function of the 5G network to orchestrate resources within the 5G network for use by the user equipment (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Chong et al does not specifically disclose in detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment.
In the same field of endeavor, Zhu discloses more detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment (¶ 0028, 0040 and 0046, fig. 3-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chong et al by specifically adding feature in order to enhance system performance to Provides a method for managing components of a 5G network slice, which improves the way 5G network slices operate. Coordinates and orchestrates the use of the physical delivery nodes while respecting network slicing constrains defined for different service providers as taught by Zhu.
Regarding claim 16, Chong et al and Zhu discloses in claim 15 further, Chong et al discloses, wherein the analytic information is collected from an access management function in the 5G network (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 17, Chong et al and Zhu discloses in claim 15 further, Chong et al discloses, wherein the resources include at least one of network functions or applications (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 19, Chong et al and Zhu discloses in claim 15 further, Chong et al discloses, further comprising: sending the one or more policy decisions to the orchestration function to cause the orchestration function to orchestrate the resources within the 5G network for use by the user equipment (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE).
Regarding claim 20, Chong et al discloses, a system, comprising: 
a non-transitory memory storing instructions (¶ 0225); and one or more processors (702, Fig. 7) in communication with the non-transitory memory (701, fig. 7) that execute the instructions to perform a method (¶ 0225-0226) comprising: 
collecting, by a policy control function in a 5G network, analytic information associated with past behavior of user equipment in a 5G network (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); 
predicting, by the policy control function, future behavior of the user equipment in the 5G network, based on the analytic information (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE); and 
generating, by the policy control function, one or more policy decisions based on the future behavior of the user equipment, wherein the one or more policy decisions cause an orchestration function of the 5G network to orchestrate resources within the 5G network for use by the user equipment (fig. 1-7, ¶ 0087, 0171, 0184 and 0215, an NWDAF predicts service behavior analytics data of UE based on service behavior data of the UE, and sends the behavior analytics data of the UE to an SMF/a PCF. The NWDAF obtains, through analytics, a service experience model based on historical service data, to obtain service experience analytics data. In this way, the NWDAF obtains, through association, service experience analytics data corresponding to different user plane paths. The NWDAF sends, based on the service experience analytics data corresponding to the different user plane paths, service experience analytics data corresponding to different UPFs to the PCF and service experience analytics data corresponding to different media plane servers to an AF. The PCF determines a service type based on the service behavior analytics data and the service behavior data of the UE, and selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different UPFs, an optimal UPF or a UPF that meets a preset service requirement. The AF selects, based on the service type and service experience analytics data that is of the service type and that corresponds to different media plane servers, an optimal media plane server or a media plane server that meets a preset service requirement. Therefore, an optimal user plane path is selected for a session of the UE). 
Chong et al does not specifically disclose in detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment.
In the same field of endeavor, Zhu discloses more detail, place the resources on a select one or more data centers within the 5G network for use by the user equipment, or scale the resources within the 5G network for use by the user equipment (¶ 0027-0028, 0040-0046, fig. 3-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chong et al by specifically adding feature in order to enhance system performance to Provides a method for managing components of a 5G network slice, which improves the way 5G network slices operate. Coordinates and orchestrates the use of the physical delivery nodes while respecting network slicing constrains defined for different service providers as taught by Zhu.
Regarding claim 21, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein scaling the resources includes scaling up the resources within the 5G network or scaling down the resources within the 5G network (fig. 1-7, ¶ 0087, 0171, 0184 and 0215 and also see Zhu ¶ 0007, 0027-0028, 0040-0046, fig. 3-4),
Regarding claim 22, Chong et al and Zhu discloses in claim 1 further, Chong et al discloses, wherein the resources are orchestrated for use by the user equipment when the user equipment is about to consume the resources via an established connection to the 5G network (fig. 1-7, ¶ 0087, 0171, 0184 and 0215 and also see Zhu ¶ 0028, 0040-0046, fig. 3-4).
Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643